236 Md. 616 (1964)
203 A.2d 876
CROSLAND AND KENARD
v.
STATE
[No. 50, September Term, 1964.]
Court of Appeals of Maryland.
Decided October 16, 1964.
The cause was argued before HENDERSON, C.J., and PRESCOTT, MARBURY, SYBERT and OPPENHEIMER, JJ.
Moses Davis for the appellants.
John W. Sause, Jr., Assistant Attorney General, with whom were Thomas B. Finan, Attorney General, William J. O'Donnell *617 and Edward G. Wyatt, State's Attorney and Assistant State's Attorney, respectively, for Baltimore City, on the brief, for the appellee.
PER CURIAM:
The appellants, convicted of possession of narcotics, claim that their arrest was illegal, and that the evidence obtained in an ensuing search was improperly admitted. We find no error. The police were admitted to the apartment by the tenant who had complained to the police that a non-paying guest and her invitees were using narcotics therein. The entry was authorized. Cf. McCray v. State, 236 Md. 9, and Bellam v. State, 233 Md. 368. Upon entry, narcotics paraphernalia were in plain view. This justified a search of the persons present and an inspection of their arms. Cf. Cannon v. State, 235 Md. 133. Kenard's oral admission came in without objection, and the objection to his written admission was not on the ground that it was involuntary.
Judgments affirmed.